DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 05/16/2022.	
3.	Claims 1-2, 4, 6-7, 9-10,13-16 are pending. Claims 1-2, 4, 6-7, 9-10,13-16 are under examination on the merits. Claims 1-2, 4, 6-7, 9-10, 13, 15-16 are amended. Claims 19-20 are cancelled.  Claims 3, 5, 8, 11-12,17-18 are previously cancelled.  
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive, thus claims 1-2, 4, 6-7, 9-10,13-16 stand rejected as set forth in Office action dated 04/19/2019 and further discussed in the Response to Arguments below.  

Information Disclosure Statement
6.	The information disclosure statement submitted on 01/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-2, 4, 6-7, 9-10, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Oertli et al. (US Pub. No. 2012/0298300 A1, hereinafter “”300”) in view of Lin et al. (US Pub. No. 2010/0209705 A1, hereinafter “”705”) and Edwin Gauch (AU 2011269334 A1, equivalent to WO 2011/160832 A3, hereinafter “”832”).

Regarding claims 1-2: “300 teaches a moisture-curable (Page 1, [0002]; Page 1, [0007]) sealant or adhesive composition (Page 2, [0038]) comprising a) a moisture-reactive polymer component in a proportion of 0.5-10% by weight based on a total weight of the composition (Page 4, [0087]), the moisture-reactive polymer component consisting of at least one organic polymer STP containing silane groups, wherein a polymer backbone of the at least one organic polymer STP containing silane groups (Page 4, [0088]-[0090]) is a polyether such as S227,S810, MA903, and S943 (Page 6, [0118]-[0191]) which are identical to the specification of  the instant of application polyethers containing silane group  (US Pub. 2019/0169476 A1, Page 6, [0093]). The composition moreover can contain at least one filler, wherein the filler influences both the rheological properties of the uncured composition and also the mechanical properties and surface constitution of the cured composition such as flame-inhibiting fillers, including hydroxides or hydrates, for example, hydroxides or hydrates of aluminum, for example, aluminum hydroxide (Page 6, [0123]) in a proportion of 30% to 60% by weight based on the total weight of the composition (Page 7, [0125]). Moreover, the exemplary composition can additionally contain other components such as organic phosphoric and sulfonic acid esters (Page 7, [0127]), wherein, within a temperature range of from 5°C to 35°C, the moisture curable composition can be applied to a substrate and is curable (Page 9, [0172]). “300 does not expressly teach, i) b) at least one precipitated, surface-coated aluminum trihydrate ATH in a proportion of 30% to 60% by weight based on the total weight of the composition, wherein the at least one precipitated, surface-coated aluminum trihydrate ATH comprises a surface coating of vinyl silanes or fatty acids, ii) c) between 5% and 20% by weight based on the total weight of the composition of at least one phosphorus-containing compound PH comprising a mixture of a liquid alkyl phosphate and ammonium polyphosphate, and d) at least one carbon additive KO that comprises expandable graphite in an amount between 1% to 15% by weight based on the total weight of the composition. 
Referring to i)  “705 teaches a moisture-curable composition (Page 1, [0010]), comprising: b) at least one precipitated, surface-coated aluminum trihydrate ATH (Page 4, [0050]), wherein the at least one precipitated, surface-coated aluminum trihydrate ATH comprises a surface coating of vinyl silanes or fatty acids (Page 5, [0073]-[0074]) in a proportion of 30% to 60% by weight based on the total weight of the composition (Page 1, [0014]; Page 4, [0050]-[0051]; Page 8, Claim 6) with benefit of providing a flame retardant such as surface-coated aluminum trihydrate ATH, whereby water of hydration chemically bound to these inorganic fillers is released endothermically upon combustion or ignition of the plastomer or elastomer or ethylene copolymer to impart flame retardance to the composition or article made from the composition, e.g., a coated wire.(Page 4, [0050]). 
Referring to ii) “832 teaches an intumescent composition containing a polymer binding agent, expandable graphite (exfoliated graphite), and at least one inorganic filler as well as an intumescent molded body (Page 1, 1st para, lines 1-3), the composition comprising between 0.1% to 50%, preferably 2 to 30% by weight based on the total weight of  the composition (Page 5, 4th para, lines 1-2) of at least one phosphorus-containing compound PH comprising a mixture of a liquid alkyl phosphate (TEHP) and ammonium polyphosphate APP (Page 7, 1st para, lines 1-8) , and at least one carbon additive KO that comprises expandable graphite (Page 3, 2nd  para, lines 1-3)  in an amount between 10% to 85%, preferably 20 to 50%  by weight based on the total weight of the composition (Page 4, 3rd  para, lines 1-2) with benefit of providing an improved stability without, however, increasing the viscosity of the composition upon melting that it loses its favorable injection-molding qualities. Moreover, the addition of inorganic filler reduces the proportion of thermoplastic polymer, making the composition less expensive to manufacture. An additional advantage consists in the reduction of volumetric shrinkage during injection molding owing to the addition of inorganic fillers in the amounts specified. In this manner, the dimensional accuracy of the manufactured molded body is improved (Page 5, 4th para, lines 1-9). 
In an analogous art of the moisture-curable sealant or adhesive composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the flame-inhibiting fillers by “300, so as to include the at least one precipitated, surface-coated aluminum trihydrate ATH in a proportion of 30% to 60% by weight based on the total weight of the composition as taught by “705, and would have been motivated to do so with reasonable expectation that this would result in providing a flame retardant such as surface-coated aluminum trihydrate ATH, whereby water of hydration chemically bound to these inorganic fillers is released endothermically upon combustion or ignition of the plastomer or elastomer or ethylene copolymer to impart flame retardance to the composition or article made from the composition, e.g., a coated wire as suggested by “705 (Page 4, [0050]). 
In an analogous art of the moisture-curable sealant or adhesive composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the moisture-curing composition by “300, so as to include between 5% and 20% by weight based on the total weight of the composition of at least one phosphorus-containing compound PH comprising a mixture of a liquid alkyl phosphate and ammonium polyphosphate, and d) at least one carbon additive KO that comprises expandable graphite in an amount between 1% to 15% by weight based on the total weight of the composition as taught by “832, and would have been motivated to do so with reasonable expectation that this would result in providing an improved stability without, however, increasing the viscosity of the composition upon melting that it loses its favorable injection-molding qualities. Moreover, the addition of inorganic filler reduces the proportion of thermoplastic polymer, making the composition less expensive to manufacture. An additional advantage consists in the reduction of volumetric shrinkage during injection molding owing to the addition of inorganic fillers in the amounts specified. In this manner, the dimensional accuracy of the manufactured molded body is improved as suggested by “832 (Page 5, 4th para, lines 1-9). 

Regarding claims 4,6:“300 teaches the moisture-curable (Page 1, [0002]; Page 1, [0007]) sealant or adhesive composition (Page 2, [0038]) comprising at least one polyurethane polymer having free or latent isocyanate groups or the composition additionally comprises a latent curing agent (Page 4, [0092]-[0095]; Page 6, [0121]) or at least one silane-functional polyester of formula (I) as set forth (Page 2, [0042]-[0056]; Page 3, [0075-0080]; Page 6, [0121])  or at least one silane-functional polyether such as S227,S810, MA903, and S943 (Page 6, [0118]-[0191]) which are identical to the specification of the instant of application polyethers containing silane group  (US Pub. 2019/0169476 A1, Page 6, [0093]) with benefit of providing a moisture-reactive silane-functional polymer which is liquid at room temperature can be combined with a specific silane-functional polyester in order to obtain a moisture-curing composition with improved initial strength (Page 2, [0039]). 

Regarding claims 7,9: “300 teaches the moisture-curable (Page 1, [0002]; Page 1, [0007]) sealant or adhesive composition (Page 2, [0038]) comprising the at least one silane-functional polyester of formula (I) as set forth (Page 2, [0042]-[0056]; Page 3, [0075-0080]; Page 6, [0121])  or at least one silane-functional polyether such as S227,S810, MA903, and S943 (Page 6, [0118]-[0191]) which are identical to the specification of the instant of application polyethers containing silane group  (US Pub. 2019/0169476 A1, Page 6, [0093]) with at least one carbon additive KO further comprises at least one dried carbon black such as Monarch® 570  (Page 6, [0123]; Page 10, [0180], Table 1), wherein the filler influences both the rheological properties of the uncured composition and also the mechanical properties and surface constitution of the cured composition (Page 6, [0123] with benefit of providing a moisture-reactive silane-functional polymer which is liquid at room temperature can be combined with a specific  silane-functional polyester in order to obtain a moisture-curing composition with improved initial strength (Page 2, [0039]). 
Pertaining to claim 9, since  the combination of “300 in view of “705, and “832 teaches substantially identical the moisture-curable sealant or adhesive composition as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention was made that the claimed effects and physical properties, i.e. fire retardancy would be expected to be the same as claimed (i.e., the composition is configured to achieve at least hazard level class HL2 according to DIN EN 45545-2 after curing). If there is any difference between the product of “300 in view of “705 and “832, and the product of the instant claims the difference would have been minor and obvious. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical composition, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

Regarding claim 10: The disclosure of “300 in view of “705, and “832 is adequately set forth in above paragraph and is incorporated herein by reference. “832 teaches an intumescent composition containing a polymer binding agent, expandable graphite (exfoliated graphite), and at least one inorganic filler as well as an intumescent molded body (Page 1, 1st para, lines 1-3), the composition comprising between 0.1% to 50%, preferably 2 to 30% by weight based on the total weight of  the composition (Page 5, 4th para, lines 1-2) of at least one phosphorus-containing compound PH comprising a mixture of a liquid alkyl phosphate (TEHP) and ammonium polyphosphate APP (Page 7, 1st para, lines 1-8) , and at least one carbon additive KO that comprises expandable graphite (Page 3, 2nd  para, lines 1-3)  in an amount between 10% to 85%, preferably 20 to 50%  by weight based on the total weight of the composition (Page 4, 3rd  para, lines 1-2) with benefit of providing an improved stability without, however, increasing the viscosity of the composition upon melting that it loses its favorable injection-molding qualities. Moreover, the addition of inorganic filler reduces the proportion of thermoplastic polymer, making the composition less expensive to manufacture. An additional advantage consists in the reduction of volumetric shrinkage during injection molding owing to the addition of inorganic fillers in the amounts specified. In this manner, the dimensional accuracy of the manufactured molded body is improved (Page 5, 4th para, lines 1-9). “300 in view of ”705 and “832 does not expressly teach the composition is configured to achieve fire retardancy class B (s2, d0) according to DIN EN 13501-1 after curing.
However, since the combination of “300 in view of “705, and “832 teaches substantially identical the moisture-curable sealant or adhesive composition as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention was made that the claimed effects and physical properties, i.e. fire retardancy would be expected to be the same as claimed (i.e., the composition is configured to achieve fire retardancy class B (s2, d0) according to DIN EN 13501-1 after curing). If there is any difference between the product of “300 in view of “705 and “832, and the product of the instant claims the difference would have been minor and obvious. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical composition, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

	Regarding claim 13: “300 teaches an adhesive, sealant or coating comprising the moisture-curable (Page 1, [0002]; Page 1, [0007]) sealant or adhesive composition (Page 2, [0038]). 
	
Regarding claim 14: “300 teaches a built structure or article of manufacture that has been bonded, sealed or coated with the adhesive, sealant or a coating (Page 1, [0003]; Page 7, [0131]; Page 8, [0147]; Page 9, [0168]).

Regarding claim 15: “300 teaches a cured composition of the moisture-curable sealant or adhesive composition, cured within a temperature range of from 5°C to 35°C (Page 9, [0172]).

Regarding claim 16: The disclosure of “300 in view of “705, and “832 is adequately set forth in above paragraph and is incorporated herein by reference.“300 does not expressly teach the expandable graphite is present as the carbon additive KO in an amount in a range of from 3% to 10% by weight and the at least one phosphorus-containing compound PH is present in an amount in a range of from 10% to 20% by weight based on the total weight of the composition.
	However, “832 teaches an intumescent composition containing a polymer binding agent, expandable graphite (exfoliated graphite), and at least one inorganic filler as well as an intumescent molded body (Page 1, 1st para, lines 1-3), the composition comprising between 0.1% to 50%, preferably 2 to 30% by weight based on the total weight of  the composition (Page 5, 4th para, lines 1-2) of at least one phosphorus-containing compound PH comprising a mixture of a liquid alkyl phosphate (TEHP) and ammonium polyphosphate APP (Page 7, 1st para, lines 1-8) , and at least one carbon additive KO that comprises expandable graphite (Page 3, 2nd  para, lines 1-3)  in an amount between 10% to 85%, preferably 20 to 50%  by weight based on the total weight of the composition (Page 4, 3rd  para, lines 1-2) with benefit of providing an improved stability without, however, increasing the viscosity of the composition upon melting that it loses its favorable injection-molding qualities. Moreover, the addition of inorganic filler reduces the proportion of thermoplastic polymer, making the composition less expensive to manufacture. An additional advantage consists in the reduction of volumetric shrinkage during injection molding owing to the addition of inorganic fillers in the amounts specified. In this manner, the dimensional accuracy of the manufactured molded body is improved (Page 5, 4th para, lines 1-9). 
In an analogous art of the moisture-curable sealant or adhesive composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the moisture-curing composition by “300, so as to include the expandable graphite which is present as the carbon additive KO in an amount in a range of from 3% to 10% by weight and the at least one phosphorus-containing compound PH is present in an amount in a range of from 10% to 20% by weight based on the total weight of the composition as taught by “832, and would have been motivated to do so with reasonable expectation that this would result in providing an improved stability without, however, increasing the viscosity of the composition upon melting that it loses its favorable injection-molding qualities. Moreover, the addition of inorganic filler reduces the proportion of thermoplastic polymer, making the composition less expensive to manufacture. An additional advantage consists in the reduction of volumetric shrinkage during injection molding owing to the addition of inorganic fillers in the amounts specified. In this manner, the dimensional accuracy of the manufactured molded body is improved as suggested by “832 (Page 5, 4th para, lines 1-9). 




9.	Claims 1-2, 10, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 104861912 A, machine translation, hereinafter “”912”) in view of Lin et al. (US Pub. No. 2010/0209705 A1, hereinafter “”705”) and Edwin Gauch (AU 2011269334 A1, equivalent to WO 2011/160832 A3, hereinafter “”832”).

Regarding claims 1-2: “912 teaches a moisture-curable sealant or adhesive composition (Page 6/24, [0002]) comprising a) a moisture-reactive polymer component in a proportion of 38.61% to 60.24% by weight based on a total weight of the composition comprising 100 parts of MS polymer, 10-30 parts of plasticizer, 50-100 parts of extender filler, 5-25 parts of reinforcing filler, 0.5-2 parts of UV absorber, 0.2-5 parts of UV stabilizer (Page 3/24, Claim 1; Page 5/24, Claim 11), the moisture-reactive polymer component consisting of at least one organic polymer STP containing silane groups, wherein a polymer backbone of the at least one organic polymer STP containing silane groups is a polyether (Page 8/24, [0019]), wherein, within a temperature range of from 5°C to 35°C, the moisture curable composition can be applied to a substrate and is curable (Page 11/24, [0035]). “912 does not expressly teach, i) b) at least one precipitated, surface-coated aluminum trihydrate ATH in a proportion of 30% to 60% by weight based on the total weight of the composition, wherein the at least one precipitated, surface-coated aluminum trihydrate ATH comprises a surface coating of vinyl silanes or fatty acids, ii) c) between 5% and 20% by weight based on the total weight of the composition of at least one phosphorus-containing compound PH comprising a mixture of a liquid alkyl phosphate and ammonium polyphosphate, and d) at least one carbon additive KO that comprises expandable graphite in an amount between 1% to 15% by weight based on the total weight of the composition. 
Referring to i)  “705 teaches a moisture-curable composition (Page 1, [0010]), comprising: b) at least one precipitated, surface-coated aluminum trihydrate ATH (Page 4, [0050]), wherein the at least one precipitated, surface-coated aluminum trihydrate ATH comprises a surface coating of vinyl silanes or fatty acids (Page 5, [0073]-[0074]) in a proportion of 30% to 60% by weight based on the total weight of the composition (Page 1, [0014]; Page 4, [0050]-[0051]; Page 8, Claim 6) with benefit of providing a flame retardant such as surface-coated aluminum trihydrate ATH, whereby water of hydration chemically bound to these inorganic fillers is released endothermically upon combustion or ignition of the plastomer or elastomer or ethylene copolymer to impart flame retardance to the composition or article made from the composition, e.g., a coated wire.(Page 4, [0050]). 
Referring to ii) “832 teaches an intumescent composition containing a polymer binding agent, expandable graphite (exfoliated graphite), and at least one inorganic filler as well as an intumescent molded body (Page 1, 1st para, lines 1-3), the composition comprising between 0.1% to 50%, preferably 2 to 30% by weight based on the total weight of  the composition (Page 5, 4th para, lines 1-2) of at least one phosphorus-containing compound PH comprising a mixture of a liquid alkyl phosphate (TEHP) and ammonium polyphosphate APP (Page 7, 1st para, lines 1-8) , and at least one carbon additive KO that comprises expandable graphite (Page 3, 2nd  para, lines 1-3)  in an amount between 10% to 85%, preferably 20 to 50%  by weight based on the total weight of the composition (Page 4, 3rd  para, lines 1-2) with benefit of providing an improved stability without, however, increasing the viscosity of the composition upon melting that it loses its favorable injection-molding qualities. Moreover, the addition of inorganic filler reduces the proportion of thermoplastic polymer, making the composition less expensive to manufacture. An additional advantage consists in the reduction of volumetric shrinkage during injection molding owing to the addition of inorganic fillers in the amounts specified. In this manner, the dimensional accuracy of the manufactured molded body is improved (Page 5, 4th para, lines 1-9). 
In an analogous art of the moisture-curable sealant or adhesive composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the fillers by “912, so as to include the at least one precipitated, surface-coated aluminum trihydrate ATH in a proportion of 30% to 60% by weight based on the total weight of the composition as taught by “705, and would have been motivated to do so with reasonable expectation that this would result in providing a flame retardant such as surface-coated aluminum trihydrate ATH, whereby water of hydration chemically bound to these inorganic fillers is released endothermically upon combustion or ignition of the plastomer or elastomer or ethylene copolymer to impart flame retardance to the composition or article made from the composition, e.g., a coated wire as suggested by “705 (Page 4, [0050]). 
In an analogous art of the moisture-curable sealant or adhesive composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the moisture-curing composition by “912, so as to include between 5% and 20% by weight based on the total weight of the composition of at least one phosphorus-containing compound PH comprising a mixture of a liquid alkyl phosphate and ammonium polyphosphate, and d) at least one carbon additive KO that comprises expandable graphite in an amount between 1% to 15% by weight based on the total weight of the composition as taught by “832, and would have been motivated to do so with reasonable expectation that this would result in providing an improved stability without, however, increasing the viscosity of the composition upon melting that it loses its favorable injection-molding qualities. Moreover, the addition of inorganic filler reduces the proportion of thermoplastic polymer, making the composition less expensive to manufacture. An additional advantage consists in the reduction of volumetric shrinkage during injection molding owing to the addition of inorganic fillers in the amounts specified. In this manner, the dimensional accuracy of the manufactured molded body is improved as suggested by “832 (Page 5, 4th para, lines 1-9). 


Regarding claim 10: The disclosure of “912 in view of “705, and “832 is adequately set forth in above paragraph and is incorporated herein by reference. “832 teaches an intumescent composition containing a polymer binding agent, expandable graphite (exfoliated graphite), and at least one inorganic filler as well as an intumescent molded body (Page 1, 1st para, lines 1-3), the composition comprising between 0.1% to 50%, preferably 2 to 30% by weight based on the total weight of  the composition (Page 5, 4th para, lines 1-2) of at least one phosphorus-containing compound PH comprising a mixture of a liquid alkyl phosphate (TEHP) and ammonium polyphosphate APP (Page 7, 1st para, lines 1-8) , and at least one carbon additive KO that comprises expandable graphite (Page 3, 2nd  para, lines 1-3)  in an amount between 10% to 85%, preferably 20 to 50%  by weight based on the total weight of the composition (Page 4, 3rd  para, lines 1-2) with benefit of providing an improved stability without, however, increasing the viscosity of the composition upon melting that it loses its favorable injection-molding qualities. Moreover, the addition of inorganic filler reduces the proportion of thermoplastic polymer, making the composition less expensive to manufacture. An additional advantage consists in the reduction of volumetric shrinkage during injection molding owing to the addition of inorganic fillers in the amounts specified. In this manner, the dimensional accuracy of the manufactured molded body is improved (Page 5, 4th para, lines 1-9). “300 in view of ”705 and “832 does not expressly teach the composition is configured to achieve fire retardancy class B (s2, d0) according to DIN EN 13501-1 after curing.
However, since the combination of “912 in view of “705, and “832 teaches substantially identical the moisture-curable sealant or adhesive composition as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention was made that the claimed effects and physical properties, i.e. fire retardancy would be expected to be the same as claimed (i.e., the composition is configured to achieve fire retardancy class B (s2, d0) according to DIN EN 13501-1 after curing). If there is any difference between the product of “912 in view of “705 and “832, and the product of the instant claims the difference would have been minor and obvious. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical composition, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

Regarding claim 13: “912 teaches an adhesive, sealant or coating comprising the moisture-curable sealant or adhesive composition (Page 10/24, [0032]). 
	
Regarding claim 14: “912 teaches a built structure or article of manufacture that has been bonded, sealed or coated with the adhesive, sealant or a coating (Page 10/24, [0032]).

Regarding claim 15: “912 teaches a cured composition of the moisture-curable sealant or adhesive composition, cured within a temperature range of from 5°C to 35°C (Page 10/24, [0029]; Page 11/24, [0035]).

Regarding claim 16: The disclosure of “912 in view of “705, and “832 is adequately set forth in above paragraph and is incorporated herein by reference.“912 does not expressly teach the expandable graphite is present as the carbon additive KO in an amount in a range of from 3% to 10% by weight and the at least one phosphorus-containing compound PH is present in an amount in a range of from 10% to 20% by weight based on the total weight of the composition.
	However, “832 teaches an intumescent composition containing a polymer binding agent, expandable graphite (exfoliated graphite), and at least one inorganic filler as well as an intumescent molded body (Page 1, 1st para, lines 1-3), the composition comprising between 0.1% to 50%, preferably 2 to 30% by weight based on the total weight of  the composition (Page 5, 4th para, lines 1-2) of at least one phosphorus-containing compound PH comprising a mixture of a liquid alkyl phosphate (TEHP) and ammonium polyphosphate APP (Page 7, 1st para, lines 1-8) , and at least one carbon additive KO that comprises expandable graphite (Page 3, 2nd  para, lines 1-3)  in an amount between 10% to 85%, preferably 20 to 50%  by weight based on the total weight of the composition (Page 4, 3rd  para, lines 1-2) with benefit of providing an improved stability without, however, increasing the viscosity of the composition upon melting that it loses its favorable injection-molding qualities. Moreover, the addition of inorganic filler reduces the proportion of thermoplastic polymer, making the composition less expensive to manufacture. An additional advantage consists in the reduction of volumetric shrinkage during injection molding owing to the addition of inorganic fillers in the amounts specified. In this manner, the dimensional accuracy of the manufactured molded body is improved (Page 5, 4th para, lines 1-9). 
In an analogous art of the moisture-curable sealant or adhesive composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the moisture-curing composition by “912, so as to include the expandable graphite which is present as the carbon additive KO in an amount in a range of from 3% to 10% by weight and the at least one phosphorus-containing compound PH is present in an amount in a range of from 10% to 20% by weight based on the total weight of the composition as taught by “832, and would have been motivated to do so with reasonable expectation that this would result in providing an improved stability without, however, increasing the viscosity of the composition upon melting that it loses its favorable injection-molding qualities. Moreover, the addition of inorganic filler reduces the proportion of thermoplastic polymer, making the composition less expensive to manufacture. An additional advantage consists in the reduction of volumetric shrinkage during injection molding owing to the addition of inorganic fillers in the amounts specified. In this manner, the dimensional accuracy of the manufactured molded body is improved as suggested by “832 (Page 5, 4th para, lines 1-9). 

Response to Arguments
10	Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive,
	In response to the Applicant’s argument that “300 fails to teach 
	1)	a moisture-reactive polymer component that consists of at least one organic polymer STP containing silane groups, wherein a polymer backbone of the at least one organic polymer STP containing silane groups is a polyether, and
	2)	 the references do not disclose a sealant or adhesive composition that can be
both applied and cured within a temperature range of from 5°C to 35°C.

	The Examiner respectfully disagrees. It is axiomatic that a reference must be considered in its entirety, and it is well established that the disclosure of a reference is not limited to specific working examples contained therein. In re Fracalossi, 681 F.2d 792, 794 n.1, 215 USPQ 569, 570 n.1 (C.C.P.A. 1982). A reference must be considered for everything it teaches by way of technology. EWP Corp. v. Reliance Universal Inc., 755 F.2d 898, 907, 225 USPQ 20, 25 (Fed. Cir.), cert. denied, 474 U.S. 843 (1985). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also > Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “300 teaches a moisture-curable (Page 1, [0002]; Page 1, [0007]) sealant or adhesive composition (Page 2, [0038]) comprising a) a moisture-reactive polymer component in a proportion of 0.5-10% by weight based on a total weight of the composition (Page 4, [0087]), the moisture-reactive polymer component consisting of at least one organic polymer STP containing silane groups, wherein a polymer backbone of the at least one organic polymer STP containing silane groups (Page 4, [0088]-[0090]) is a polyether such as S227,S810, MA903, and S943 (Page 6, [0118]-[0191]) as shown below, which are identical to the specification of  the instant of application polyethers containing silane group  (US Pub. 2019/0169476 A1, Page 6, [0093]), wherein, within a temperature range of from 5°C to 35°C, the moisture curable composition can be applied to a substrate and is curable (Page 9, [0172]). It is noted that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.
                                                                              

    PNG
    media_image1.png
    248
    277
    media_image1.png
    Greyscale
      
    PNG
    media_image2.png
    88
    274
    media_image2.png
    Greyscale


	Furthermore, a newly cited reference “912 teaches a moisture-curable sealant or adhesive composition (Page 6/24, [0002]) comprising a) a moisture-reactive polymer component in a proportion of 38.61% to 60.24% by weight based on a total weight of the composition comprising 100 parts of MS polymer, 10-30 parts of plasticizer, 50-100 parts of extender filler, 5-25 parts of reinforcing filler, 0.5-2 parts of UV absorber, 0.2-5 parts of UV stabilizer (Page 3/24, Claim 1; Page 5/24, Claim 11), the moisture-reactive polymer component consisting of at least one organic polymer STP containing silane groups, wherein a polymer backbone of the at least one organic polymer STP containing silane groups is a polyether (Page 8/24, [0019]), wherein, within a temperature range of from 5°C to 35°C, the moisture curable composition can be applied to a substrate and is curable (Page 11/24, [0035]). 
The applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare their invention product (i.e., a moisture-curable sealant or adhesive composition) and show the product is actually different from and unexpectedly better than the teachings of the references. 

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
06/08/2022